The depositary bank, appellee, is not a holder in due course. The majority finds that the negligence defense in this cause is particularly inappropriate for summary judgment on the forged indorsements of the Social Security checks. I concur.
However, even if the "padded payroll," "fictitious payee," or "imposter" defenses are available to appellee, a factual question is presented which makes summary judgment inappropriate, and therefore I dissent in the ruling as to the employee checks.
Further, the majority's reliance on Hinkle v. Cornwell is misplaced. The dicta therein are not applicable to this cause and reliance should be placed on GFD Enterprises, Inc. v. Nye
(1988), 37 Ohio St.3d 205, 525 N.E.2d 10.